           Case 1:20-cv-00562-JLT Document 20 Filed 02/09/21 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICIA A. HENDERSON,                          )   Case No.: 1:20-cv-0562 JLT
                                                     )
12                  Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                     )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                       )   § 405(g)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF PLAINTIFF, PATRICIA A.
15                                                   )   HENDERSON, AND AGAINST DEFENDANT,
                    Defendant.                       )   ANDREW SAUL, COMMISSIONER OF SOCIAL
16                                                   )   SECURITY

17          On February 8, 2021, Plaintiff and the Commissioner stipulated to a voluntary remand pursuant

18   to sentence four of 42 U.S.C. § 405(g). (Doc. 19) Upon remand, the ALJ shall “issue a new decision,”

19   offer a new hearing, and re-evaluate the evidence. (Id. at 1) The parties also stipulate that judgment

20   shall be entered in favor of Plaintiff. (Id. at 2) Based upon the stipulation, the Court ORDERS:

21          1.      The matter is REMANDED for further administrative proceedings under sentence four

22                  of 42 U.S.C. § 405(g); and

23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Patricia A. Henderson

24                  and against Andrew Saul, Commissioner of Social Security.

25
26   IT IS SO ORDERED.

27      Dated:     February 8, 2021                           /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
